[ex102formofperformancesh001.jpg]
EXHIBIT 10.2 PSU non-US 1/2016 ___ __, 201_ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Performance Share Unit Award Agreement You
have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below: Participant: Date of Grant:
Number of PSUs Subject to this Award Agreement: Performance and Vesting Periods:
January 1, 201_ through December 31, 201_ [3-year period] This Award is subject
to the terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Performance Share Unit Award Agreement No. 2016 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” Calculations of
performance versus target, threshold and maximum values set forth in Appendix A
are made by the Committee in accordance with the terms of the Plan and are final
and binding. IN WITNESS WHEREOF, the parties have caused this Award Agreement to
be executed as of the Date of Grant. PARTICIPANT FEDERAL SIGNAL CORPORATION By:
Print Name Chief Executive Officer Signature Address Participant agrees to
execute this Award Agreement and return one copy to Lana Noel at Federal Signal
Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within 45 days
of the above date or forfeit the performance share unit award. Note: If there
are any discrepancies in the name or address shown above, please make the
appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex102formofperformancesh002.jpg]
PSU non-US 1/2016 6302307.4 This document constitutes part of the prospectus
covering securities that have been registered under the Securities Act of 1933,
as amended. FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT AWARD AGREEMENT
NO. 2016 This Award Agreement, which includes the attached cover page and
Appendix A, effective as of the Date of Grant, represents the grant of PSUs by
the Company to Participant, pursuant to the provisions of the Plan. The Company
established the Plan pursuant to which, among other things, options, stock
appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons. The Plan and this Award Agreement provide a complete
description of the terms and conditions governing the PSUs. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees. NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows: Section 1. Certain
Definitions As used in this Award Agreement, the following terms shall have the
following meanings: A. “Affiliate” means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Award
Agreement, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Grant” means the date set forth
on this Award Agreement. H. “Disability” shall have the meaning ascribed to that
term in the Company’s long-term disability plan applicable to Participant, or if
no such plan exists, at the discretion of the Committee and as determined by the
Committee. I. “Participant” means the individual shown as the recipient of an
award of PSUs, as set forth on this Award Agreement. J. “Performance Period”
means the three consecutive calendar year period set forth in this Award
Agreement. K. “Performance Share Units” or “PSUs” means the obligation of the
Company to transfer the number of shares of Stock to Participant determined
under Section 2, Section 4A (in the case of death or termination of employment
by Disability), Section 4B (in the case of Change-in-Control), or Section 5 (in
the case of Divestiture of a Business Segment) of this Award Agreement, as
applicable, at the time provided in Section 6 of this Award Agreement, to the
extent that the rights to such shares are vested at such time.



--------------------------------------------------------------------------------



 
[ex102formofperformancesh003.jpg]
PSU non-US 1/2016 2 6302307.4 L. “Person” means a “person” as such term is used
for purposes of 13(d) or 14(d), or any successor section thereto, of the
Securities Exchange Act of 1934, as amended, and any successor thereto. M.
“Stock” means the common stock of the Company. N. “Vesting Period” means the
three consecutive calendar year period set forth in this Award Agreement.
Section 2. Award Subject to the terms of this Award Agreement, the Company
awarded to Participant the number of PSUs set forth on this Award Agreement,
effective as of the Date of Grant set forth on such instrument. This Award
entitles Participant to receive a whole number of shares of Stock as set forth
on this Award Agreement equal to a percentage, from zero to 200%, based on the
Company’s performance against the performance goals set forth, and as calculated
in, Appendix A. The number of shares of Stock determined based on the Company’s
performance against the performance goals set forth in Appendix A (or, if
applicable, the formula set forth in Section 4A (in the case of death or
termination of employment by Disability), the formula set forth in Section 4B
(in the case of a Change-in-Control), or Section 5 (in the case of Divestiture
of a Business Segment)), shall be distributable as provided in Section 6 of this
Award Agreement, but only to the extent the rights to such shares are vested
under either Section 4 or Section 5 of this Award Agreement. This grant of PSUs
shall not confer any right to Participant (or any other participant) to be
granted PSUs or other awards in the future under the Plan. It is intended that
this Award qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything to the contrary in this Award Agreement, the
number of shares of Stock that may be earned under this Award Agreement cannot
exceed the maximum number of shares of Stock provided for under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of PSUs
subject to this Award Agreement to a bookkeeping account for Participant (the
“Performance Share Unit Account”), subject to adjustment based on performance as
set forth in Section 2 above. Participant’s Performance Share Unit Account shall
be reduced by the number of PSUs, if any, forfeited in accordance with Section 4
and by the number of PSUs with respect to which shares of Stock were transferred
to Participant in accordance with Section 6. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the number of PSUs determined
under Section 2 above shall vest on the last day of the Vesting Period, if
Participant remains employed by the Company or its Affiliate through such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result. If, during the Performance and
Vesting Periods, while employed by the Company or its Affiliates: A. Participant
dies or his or her employment terminates by reason of Disability, the number of
vested PSUs subject to the Award shall be equal to the product of: (1) the
number of full and partial months of Participant’s employment during the
Performance Period divided by 36 and (2) the greater of (a) 100% of the PSUs
subject to this Award Agreement, regardless of actual performance or (b) the
number of PSUs that Participant would have been payable to Participant at the
end of Performance Period based on actual Company performance during the entire
Performance Period. B. A Change-in-Control occurs, the number of vested PSUs
subject to this Award shall be the greater of (1) 100% of the PSUs subject to
this Award Agreement, regardless of actual performance or (2) the number of PSUs
that would have been payable to Participant for the Performance Period based on
the Company’s best estimate of projected Company performance through the end of
the Performance Period, determined at the date of the Change-in-Control. In the
event of a Change-in-Control following an event that would otherwise enable
vesting at



--------------------------------------------------------------------------------



 
[ex102formofperformancesh004.jpg]
PSU non-US 1/2016 3 6302307.4 the end of the Performance and Vesting Periods
under Section 4A, the provisions of this Section 4B shall control. For the
avoidance of doubt, vesting under this Section 4B is not calculated on a
pro-rata basis. C. Except as provided in Section 5 below, and in certain limited
instances where the Committee may exercise its discretion in determining the
vesting implications of PSUs, if Participant’s employment with the Company and
its Affiliates terminates for any other reason before the end of the Performance
and Vesting Periods, all PSUs that are not vested at the time of such
termination of employment (after first taking into account the accelerated
vesting provisions of this Section 4) shall be forfeited. In the event of
termination of employment (whether or not in breach of local labor laws), the
Company shall have the exclusive discretion to determine the date of termination
of employment for purposes of this Award. Such termination date shall be the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law).
Section 5. Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment If the “Business Segment” (as that term is defined in this
Section) in which Participant is primarily employed as of the “Divestiture Date”
(as that term is defined in this Section) is the subject of a “Divestiture of a
Business Segment” (as that term is defined in this Section) during the
Performance and Vesting Periods, and such divestiture results in the termination
of Participant’s employment with the Company and its Affiliates for any reason
during the Performance Period, the number of vested PSUs subject to the Award
shall be equal to the product of: (1) the number of full and partial months of
Participant’s employment during the Performance Period before the Divestiture
Date, divided by 36 and (2) 100% of the PSUs subject to this Award Agreement,
regardless of actual performance. For purposes of this Award Agreement, the term
“Business Segment” shall mean a business line which the Company treats as a
separate operating segment under the segment reporting rules under U.S.
generally accepted accounting principles, which currently includes the
following: Safety and Security Systems Group and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated. For
purposes of this Award Agreement, the term “Divestiture of a Business Segment”
means the following: A. When used with a reference to the sale of stock or other
securities of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, the
sale, exchange, transfer, distribution or other disposition of the ownership,
either beneficially or of record or both, by the Company or one of its
Affiliates to “Nonaffiliated Persons” (as that term is defined in this Section)
of 100% of either (i) the then-outstanding common stock (or the equivalent
equity interests) of the Business Segment or (ii) the combined voting power of
the then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; B. When used with reference to the merger or
consolidation of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, any
such transaction that results in Nonaffiliated Persons owning, either
beneficially or of record or both, 100% of either (i) the then- outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting power of the then-outstanding voting securities of the
Business Segment entitled to vote generally in the election of the board of
directors or the equivalent governing body of the Business Segment; or C. When
used with reference to the sale of the assets of the Business Segment, the sale,
exchange, transfer, liquidation, distribution or other disposition of all or
substantially all of the assets of the Business Segment necessary or required to
operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date. For purposes of this Award Agreement,
the term “Nonaffiliated Persons” shall mean any persons or business entities
which do not control, or which are not controlled by or under common control
with, the Company. Section 6. Distribution of Shares A. Except as specifically
provided to the contrary in Section 6B, the number of shares of Stock payable
with respect to PSUs, as determined under Section 2 above, that become vested
under this Award shall become distributable as of the end of the Vesting Period
and shall be paid not later than March 15, 2019; provided however, that if it is
impracticable to pay such shares of Stock by such date (e.g., due to the
unavailability of audited



--------------------------------------------------------------------------------



 
[ex102formofperformancesh005.jpg]
PSU non-US 1/2016 4 6302307.4 financial statements or a Form S-8 registration
statement for the shares), then the Committee may delay payment until it becomes
administratively practicable to do so later that same year. B. The number of
shares of Stock payable with respect to PSUs, as determined under Section 2
above, that vest prior to the end of the Vesting Period under either Section 4B
or Section 5 of this Award Agreement shall become distributable on an
accelerated basis as follows: (1) If a Change-in-Control occurs at any time
before the end of the Vesting Period, then the number of earned shares of Stock
with respect to PSUs that become vested under Section 4B of this Award Agreement
shall become distributable on the date of the Change-in-Control. (2) If a
Divestiture of a Business Segment occurs at any time before the end of the
Vesting Period, and such divestiture results in the termination of Participant’s
employment with the Company and its Affiliates for any reason, then the number
of earned shares of Stock with respect to PSUs that become vested under this
Award Agreement shall become distributable on the Divestiture Date, but only if
that payment on that date is permissible under Section 409A of the Code. Section
7. Stockholder Rights Participant shall not have any of the rights of a
stockholder of the Company with respect to PSUs until shares of Stock are issued
to Participant. No dividend equivalent rights are provided under this Award
Agreement. Section 8. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. In lieu of payment to
Participant, a Beneficiary shall be paid shares of Stock under Section 6 at the
same time and in the same form as Participant would have been paid but for
Participant’s death. Section 9. Restrictions on Transfer PSUs awarded hereunder
shall not be transferable by Participant. Except as may be required by the
federal income tax withholding provisions of the Code or by the tax laws of any
state or foreign sovereign, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged. Any
attempt by Participant or a Beneficiary to sell, assign, transfer, alienate,
pledge, attach, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void. Section 10. Adjustment in Certain Events If
there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the number of PSUs credited to
Participant’s Performance Share Unit Account that it deems necessary or
appropriate and as it may deem equitable in Participant’s rights. Section 11.
Tax Withholding Regardless of any action the Company, any of its Affiliates
and/or Participant's employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or any of its
affiliates. Participant further acknowledges that the Company and/or its
Affiliates: (i) make no representations or undertakings regarding the treatment
of any Tax- Related Items in connection with any aspect of the Performance Share
Units, including, but not limited to, the grant, vesting or exercise of the
Performance Share Units, the delivery of shares of Stock, the subsequent sale of
shares acquired pursuant to such delivery and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of any
award to reduce or eliminate Participant’s liability for Tax-Related Items or



--------------------------------------------------------------------------------



 
[ex102formofperformancesh006.jpg]
PSU non-US 1/2016 5 6302307.4 achieve any particular tax result. Further, if
Participant becomes subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or its Affiliates may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. Prior to any
relevant taxable or tax withholding event, as applicable, Participant will pay
or make adequate arrangements satisfactory to the Company and/or its Affiliates
to satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or its Affiliates, or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: A. withholding from Participant’s wages or other
cash compensation paid to Participant by the Company and/or its Affiliates; or
B. withholding in shares of Stock to be delivered upon distribution of the
Performance Share Units. To avoid negative accounting treatment, the Company
and/or its Affiliates may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Stock, for tax purposes, Participant is deemed to have
been issued the full number of shares attributable to the Performance Share
Units, notwithstanding that a number of shares of Stock are held back solely for
the purpose of paying the Tax- Related Items due as a result of any aspect of
Participant’s participation in the Plan. Finally, Participant shall pay to the
Company and/or its Affiliates any amount of Tax-Related Items that the Company
and/or its Affiliates may be required to withhold or account for as a result of
Participant’s participation in the Plan that are not satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items. Section 12. Section 409A This Award Agreement shall be
construed consistent with the intention that it be exempt from Section 409A of
the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Section 13. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.
Section 14. Continuation of Employment This Award Agreement shall not confer
upon Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate t Participant’s employment at
any time. Section 15. English Language Participant acknowledges and agrees that
it is Participant’s express intent that this Award Agreement, the Plan and all
other documents, rules, procedures, forms, notices and legal proceedings entered
into, given or instituted pursuant to the Award, be drawn up in English. If
Participant has received this Award Agreement, the Plan or any other rules,
procedures, forms or documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.



--------------------------------------------------------------------------------



 
[ex102formofperformancesh007.jpg]
PSU non-US 1/2016 6 6302307.4 Section 16. Entire Award; Amendment This Award
Agreement and the Plan constitute the entire agreement between the parties with
respect to the terms and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto. The terms and
conditions set forth in this Award Agreement may only be modified or amended in
writing, signed by both parties. Section 17. Severability In the event any one
or more of the provisions of this Award Agreement shall be held invalid, illegal
or unenforceable in any respect in any jurisdiction, such provision or
provisions shall be automatically deemed amended, but only to the extent
necessary to render such provision or provisions valid, legal and enforceable in
such jurisdiction, and the validity, legality and enforceability of the
remaining provisions of this Award Agreement shall not in any way be affected or
impaired thereby. Section 18. Miscellaneous A. This Award Agreement and the
rights of Participant hereunder are subject to all the terms and conditions of
the Plan, as the same may be amended from time to time, as well as to such rules
and regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to this Award Agreement, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Stock is then listed and/or traded, and under
any blue sky or state securities laws applicable to such Stock. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon Participant. B. The
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may materially and
adversely affect Participant’s vested rights under this Award Agreement, without
the written consent of Participant. C. Participant agrees to take all steps
necessary to comply with all applicable provisions of federal and state
securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Stock underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy. F. All obligations of the Company under the
Plan and this Award Agreement, with respect to these PSUs, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. G. To the
extent not preempted by federal law, this Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex102formofperformancesh008.jpg]
PSU non-US 1/2016 7 6302307.4 FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT
BENEFICIARY DESIGNATION Participant: Social Security No.: Address: Date of
Birth: Participant hereby designates the following individual(s) or entity(ies)
as his or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 